The conviction is for the manufacture of intoxicating liquor; punishment, two years in the penitentiary.
The facts in the case amply support the judgment. The only bill of exception in the record complains of the overruling of the motion for new trial. Said motion sets up no error other than those alleged to have occurred during the trial. No matters of misconduct or newly discovered evidence or anything of that kind were alleged. The testimony need not be set out.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.